Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see 3-11, filed 3/2/2022, with respect to the claim rejections have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn. The claim and specification objections are withdrawn due to the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Liu (#51955) on 5/24/22.
The application has been amended as follows: 
Claim 1:
Line 14: Replace “specified second range.” with ”specified range.”
Claim 6:
Lines 1 & 2: Replace “specified second range.” with ”specified range.”
Claim 16:
Line 3: Replace “specified second range.” with ”specified range.”
Allowable Subject Matter
Claims 1-4, 6, and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses an electronic device comprising: a battery; a first detection circuit configured to detect a voltage of the battery; a charging circuit configured to charge the battery in a constant current state or a constant voltage state based on the voltage of the battery; a second detection circuit configured to detect an output voltage of the charging circuit; and a processor, wherein the processor is configured to: identify a first change rate of the voltage of the battery by using the first detection circuit and a second change rate of the output voltage by using the second detection circuit, while the battery is charged in the constant current state; the prior art fails to disclose the further inclusion of the combination of determine a state of the battery as an abnormal charging state when at least one of the first change rate and the second change rate exceeds a specified second range.
Regarding Independent Claim 12, the prior art discloses an electronic device comprising: a battery; a first detection circuit configured to detect a voltage of the battery; a charging circuit configured to charge the battery in a constant current state or a constant voltage state based on the voltage of the battery; a second detection circuit configured to detect an output voltage of the charging circuit; and a processor, wherein the processor is configured to: verify the voltage of the battery and the output voltage by using the first detection circuit and the second detection circuit, respectively, while the battery is charged in the constant current state; the prior art fails to disclose the further inclusion of the combination of charge the battery in the constant current state or the constant voltage state depending on a first reference by using the charging circuit, when a difference between the output voltage & the voltage of the battery is not greater than a specified value; & charge the battery in the constant current state or the constant voltage state depending on a second reference different from the first reference by using the charging circuit, when the difference between the output voltage and the voltage of the battery exceeds the specified value, and wherein the first reference includes a first battery voltage value.
Dependent Claims 2-4, 6, 8-11, and 13-17 are allowed for their dependence upon allowed independent Claims 1 and 12. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859